DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Der Poel et al. (2012/0320560).
With respect to claim 1, Van Der Poel teach an interior lighting system (Fig. 1) comprising: an arrangement of light panels (3 and 6) mounted at least on opposite lateral sides of a window (1) and adjacent to the window for providing lighting visible as luminance at a wall surface (5) around the outside of the window (Fig. 1); a light sensor arrangement (7) for sensing an exterior lighting level outside or through the window (paragraph 31); and a controller (8) for controlling the lighting delivered by the arrangement of lighting panels in dependence on the sensed exterior lighting level (paragraph 31); wherein each lighting panel (3 and 6) includes a reflector (3) for reflecting part of the exterior light which passes through the window to the wall surface (Fig. 1 and paragraphs 10 and 31-35).  
As for claim 6, Van Der Poel teaches wherein each lighting panel (3 and 6) controllable to provide a non-uniform light output over its area, wherein the light output is greater at an edge for mounting adjacent or overlapping the window than at an edge for mounting away from the window (Figs. 1-3e).  
As for claim 9, Van Der Poel teaches wherein the color temperature and/or color point of the lighting provided by the lighting panel is controllable (paragraph 31).  
As for claim 10, Van Der Poel teaches wherein the light sensor arrangement comprises a light sensor facing the window which has color sensing capability (Fig. 1 and paragraph 31).  
As for claim 11, Van Der Poel teaches wherein the color temperature and/or color point of the lighting provided by the lighting panel is controllable in dependence on the sensed color (paragraph 31).  
As for claim 12, Van Der Poel teaches comprising: first and second lighting panels (3 and 6) for mounting at opposite lateral sides of the window (Fig. 1); or first to fourth lighting panels for mounting all around the sides of the window.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 7, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Poel in view of Kim et al. (2014/0003038).
	With respect to claims 3-5 and 7, Van Der Poel teaches all of the claimed elements, as is discussed above, as well as teaching a lighting panel (3 and 6) comprises a light source (6) for directing light to the reflector (3) [claim 3]; wherein a lighting panel (3 and 6) comprises a backlight and a diffusive cover (20; Fig. 3c) [claim 4]; wherein a lighting panel (3 and 6) comprises a first portion for overlapping an edge of the window thereby for receiving part of the exterior light which passes through the window and a second portion for overlapping a wall around the edge of the window (Fig. 1) [claim 5].  
	Van Der Poel does not explicitly teach multiple identical light panels on opposite lateral sides of a window (claims 3-5); wherein each lighting panel further comprises sound absorbing material (claim 7). 
	As for claims 3-5, Kim also drawn to interior lighting systems, teaches multiple identical light panels (200) on opposite lateral sides of a window (Figs. 2-4).
As for claim 7, Kim teaches wherein each lighting panel (100) further comprises sound absorbing material (paragraph 56; *note that metals and aluminum are known to be sound absorbing at least to some extent). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the arrangement of Kim in the system of Van Der Poel, since Kim teaches multiple identical light panels including a light source on opposite lateral sides of a window (Figs. 2-4) is an obvious alternative to a single light panel including a light source (Figs. 7-8). 

As for claims 13 and 15, Van Der Poel and Kim teach all of the disclosed elements, which are assembled as claimed, thus the method is obviously taught.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Van Der Poel in view of Larkin (8,337,039).
	With respect to claim 8, Van Der Poel teaches all of the claimed elements, as is discussed above, as well as teaching wherein the light sensor arrangement comprises a light sensor (7) facing the window and a sensor (13) facing the wall surface adjacent the window (paragraphs 35-36) [claim 8]. 
	Van Der Poel does not explicitly teach the sensor facing the wall surface adjacent the window is a light sensor (claim 8).
As for claim 8, Larkin also drawn to interior lighting systems, teaches wherein sensor facing the wall surface adjacent the window is a light sensor (column 2, lines 56-67).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the light sensor of Larkin in place of the sensor facing the wall surface adjacent the window of Van Der Poel, since Larkin teaches light sensors are well known (column 2, lines 56-67 of Larkin). 

Response to Arguments
Applicant's arguments filed 28 April 2022 have been fully considered but they are not persuasive. The Applicant argues that Van Der Poel does not teach “‘each lighting panel includes a reflector for reflecting part of the exterior light which passes through the window to the wall surface,’ as recited in amended independent claim 1.” The Applicant further argues that Van Der Poel does not “disclose or suggest taking into consideration exterior light that passes through the window to the wall surface” or “any light that reaches the wall surface.” Contrary to the Applicant’s arguments, Van Der Poel does explicitly teach each lighting panel (3 and 6) includes a reflector (3) for reflecting part of the exterior light which passes through the window to the wall surface (Fig. 1 and paragraphs 10 and 31-35). More specifically, paragraph 33 explicitly teaches reflector/slats (3) “can be controlled to change position and orientation depending on if exterior lighting…is the dominant source of light in the room 5…and the slats 3 may for example be angled to reflect the light toward the ceiling or floor”. It is clear that the wall surface of claim 1 is a portion of the room 5. Therefore, if the room is illuminated then the wall is illuminated. In other words, because Van Der Poel teaches that exterior light may be the dominant light source for the entire room, even if the light is directed towards the ceiling or floor, it will eventually illuminate the wall surface of claim 1 by virtue of illuminating the entire room. Therefore, by the reflector (3) reflecting part of the exterior light which passes through the window to dominantly illuminate the entire room (paragraph 33), Van Der Poel is explicitly teaching the reflector (3) for reflecting part of the exterior light which passes through the window to the wall surface (Fig. 1 and paragraphs 10 and 31-35).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM JOSEPH CARTER whose telephone number is (571)272-0959. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIANE I LEE can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J CARTER/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        7/26/2022